N. Prince Street, Ste. C-202, Clovis, NM 88101 (the “Clovis Address”), and that it had received a
bounce-back from one of the email addresses but not from kern@jbkinternational.com. Id. at 1.

        The SEC, therefore, requests permission to serve the Show Cause Order upon Defendant
via mail to the Clovis Address and via email to kern@jbkinternational.com, and for the Court to
deem this adequate service. Id. at 2. Based upon the SEC’s representations that it now has no
reason to believe Defendant lives in San Marino (or ever did), and for the reasons set forth in the
Service Order, the SEC’s request is GRANTED.

       SO ORDERED.

Dated: April 30, 2019
       New York, New York




                                                   2
